Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 6, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant voluntarily left his employment as a salesperson without good cause. It is well settled that dissatisfaction with one’s work load (see Matter of Rainville [Univera Healthcare CNY—Commissioner of Labor], 288 AD2d 747 [2001]) or work hours (see Matter of Chereshnev [Commissioner of Labor], 296 AD2d 804, 805 [2002]) does not constitute good cause for leaving employment. Here, claimant testified that two months after the company was sold to a new employer, he quit his job because of the increase in his work load and hours. Inasmuch as the record establishes that claimant failed to bring his concerns to the employer’s attention prior to quitting (see id.; Matter of Parmeter [Commissioner of Labor], 270 AD2d 552 [2000], lv denied 95 NY2d 756 [2000]), and having reviewed claimant’s remaining contentions, we find no reason to disturb the Board’s decision.
Cardona, P.J., Crew III, Carpinello, Mugglin and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.